Exhibit 10.62




GUARANTY SUPPLEMENT


March 28, 2019
 
To the Holders of the Series A-1A, A-1B, A-2A, A-2B, A-3A and A-3B Notes, (each,
as hereinafter defined) of STERIS Corporation (the “Company”)
 
Ladies and Gentlemen:


WHEREAS, in order to refinance certain debt and for general corporate purposes,
the Company entered into that certain Amended and Restated Note Purchase
Agreement, dated as of March 31, 2015, as amended pursuant to that certain First
Amendment dated as of January 23, 2017 (the “Original Note Purchase Agreement”),
between the Company and each of the purchasers party thereto providing for,
inter alia, the issue and sale by the Company of (a) $47,500,000 aggregate
principal amount of its 3.20% Senior Notes, Series A-1A, due December 4, 2022
(the “Series A-1A Notes”), (b) $47,500,000 aggregate principal amount of its
3.20% Senior Notes, Series A-1B, due December 4, 2022 (the “Series A-1B Notes”),
(c) $40,000,000 aggregate principal amount of its 3.35% Senior Notes, Series
A-2A, due December 4, 2024 (the “Series A-2A Notes”), (d) $40,000,000 aggregate
principal amount of its 3.35% Senior Notes, Series A-2B, due December 4, 2024
(the “Series A-2B Notes”), (e) $12,500,000 aggregate principal amount of its
3.55% Senior Notes, Series A-3A, due December 4, 2027 (the “Series A-3A Notes”),
and (f) $12,500,000 aggregate principal amount of its 3.55% Senior Notes, Series
A-3B, due December 4, 2027 (the “Series A-3B Notes”; the Series A-1A Notes, the
Series A-1B Notes, the Series A-2A Notes, the Series A-2B Notes, the Series A-3A
Notes and the Series A-3B Notes are hereinafter referred to as the “Notes”; the
holders of such notes, the “Holders”).
 
WHEREAS, the Company and the Holders have agreed to enter into that certain
Second Amendment, dated as of March 5, 2019, to the Original Note Purchase
Agreement (the “Second Amendment”), pursuant to which the Original Note Purchase
Agreement will be amended to be in the form of that certain Amended and Restated
Note Purchase Agreement attached thereto dated as of March 5, 2019, between the
Company and the Holders, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time (the “Note Purchase
Agreement”).
 




--------------------------------------------------------------------------------





WHEREAS, as a condition precedent to the closing of the Original Note Purchase
Agreement, the Holders required that certain affiliates of the Company enter
into an Affiliate Guaranty as security for the Notes (the “Guaranty”).
 
Pursuant to Section 9.7 of the Note Purchase Agreement and in connection with
the Second Amendment, the Reporting Entity (as defined in the Note Purchase
Agreement) has agreed to cause the undersigned, STERIS plc, a public limited
company organized under the laws of Ireland with company number 595593 (the “New
Parent”), and STERIS Emerald IE Limited, a private company limited by shares
incorporated under the laws of Ireland with company number 633389 (the “Irish
Subsidiary” and, together with the New Parent, the “Additional Guarantors”), to
join in the Guaranty. In accordance with the requirements of the Guaranty, the
Additional Guarantors desire to amend the definition of Guarantor (as the same
may have been heretofore amended) set forth in the Guaranty so that at all times
from and after the date hereof, the Additional Guarantors shall be jointly and
severally liable as set forth in the Guaranty for the obligations of the Company
under the Note Purchase Agreement and Notes to the extent and in the manner set
forth in the Guaranty.


     The undersigned is the duly elected Senior Vice President and Chief
Financial Officer of the New Parent and a Director of the Irish Subsidiary and
is duly authorized to execute and deliver this Guaranty Supplement to each of
you. The execution by the undersigned of this Guaranty Supplement shall evidence
their consent to and acknowledgment and approval of the terms set forth herein
and in the Guaranty and by such execution the Additional Guarantors shall be
deemed to have made in favor of the Holders the representations and warranties
set forth in Section 5 of the Guaranty.
 
Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above. Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.
 
Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to the
Guaranty Supplement, but nevertheless all such reference shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.


[Signature Page Follows]










--------------------------------------------------------------------------------







Dated as of the date first written above.
STERIS plc, a company organized
under the laws of Ireland
 
By:
/s/ Michael J. Tokich
 
Name:
Michael J. Tokich
 
Title:
Senior Vice President and
Chief Financial Officer



 
STERIS Emerald IE Limited
 
By:
/s/ J. Adam Zangerle
 
Name:
J. Adam Zangerle
 
Title:
Director



 
 
 






























[Signature page to Guaranty Supplement – 2012 Notes]




--------------------------------------------------------------------------------





ACCEPTED AND AGREED:
 


STERIS CORPORATION
 


By:
/s/ Michael J. Tokich
 
Name:
Michael J. Tokich
 
Title:
Senior Vice President and
Chief Financial Officer























































[Signature page to Guaranty Supplement – 2012 Notes]


